                                                Case 2:18-cv-01611-JAD-PAL Document 12 Filed 11/20/18 Page 1 of 2


                                      1 J Christopher Jorgensen
                                      2 Nevada  Bar No. 5382
                                        Matthew R. Tsai
                                      3 Nevada Bar No. 14290
                                        Lewis Roca Rothgerber Christie LLP
                                      4 3993 Howard Hughes Pkwy, Suite 600
                                        Las Vegas, NV 89169
                                      5 Tel: 702.949.8200
                                        E-mail: cjorgensen@lrrc.com
                                      6 E-mail: mtsai@lrrc.com
                                      7 Attorneys for Defendant
                                        Toyota Motor Credit Corporation
                                      8                              UNITED STATES DISTRICT COURT
                                      9                                   DISTRICT OF NEVADA

                                     10 RICHARD S. GORDON,                                 Case No.: 2:18-cv-01611-JAD-PAL

                                     11           Plaintiff,                               NOTICE OF SETTLEMENT BETWEEN
                                                                                           PLAINTIFF RICHARD S. GORDON
                                     12 vs.                                                AND DEFENDANT TOYOTA MOTOR
3993 Howard Hughes Pkwy, Suite 600




                                                                                           CREDIT CORPORATION
                                     13 TOYOTA MOTOR CREDIT
                                        CORPORATION,
Las Vegas, NV 89169-5996




                                     14           Defendant.
                                     15
                                     16           The dispute between Plaintiff Richard S. Gordon (“Plaintiff”) and Defendant Toyota
                                     17 Motor Credit Corporation (“Defendant”) has been resolved. Plaintiff anticipates filing dismissal
                                     18 documents as to Plaintiff’s Claims against Defendant with prejudice within 60 days – on or
                                     19 before January 21, 2019.
                                     20        DATED this 20th day of November, 2018.
                                     21                                               LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                     22
                                           IT IS ORDERED that the settling            By: /s/ Matthew Tsai
                                     23    parties shall have until January 21,       J Christopher Jorgensen
                                           2019, to file a stipulation to dismiss     Nevada Bar No. 5382
                                     24                                               Matthew R. Tsai
                                           with prejudice, or a joint status report   Nevada Bar No. 14290
                                     25    advising when the stipulation to           3993 Howard Hughes Pkwy, Suite 600
                                           dismiss will be filed.                     Las Vegas, NV 89169
                                     26                                               Tel: 702.949.8200
                                           _____________________________              E-mail: cjorgensen@lrrc.com
                                     27                                               E-mail: mtsai@lrrc.com
                                           Peggy A. Leen
                                     28    United States Magistrate Judge             Attorneys for Defendant
                                           Dated: November 26, 2018                   Toyota Motor Credit Corporation

                                          106603981_1
                                                Case 2:18-cv-01611-JAD-PAL Document 12 Filed 11/20/18 Page 2 of 2



                                      1
                                                                          CERTIFICATE OF SERVICE
                                      2
                                                  I hereby certify that on November 20, 2018, I caused a true and accurate copy of the
                                      3
                                           foregoing document entitled NOTICE OF SETTLEMENT BETWEEN PLAINTIFF
                                      4
                                           RICHARD         S.   GORDON       AND       DEFENDANT     TOYOTA         MOTOR   CREDIT
                                      5
                                           CORPORATION to be filed with the Clerk of the Court via the CM/ECF system, which will
                                      6
                                           send an electronic copy to the following:
                                      7
                                      8
                                                    Mitchell D. Gliner
                                      9             Attorney for Plaintiff Richard S. Gordon

                                     10
                                     11                                                     /s/ Adriana Garcia
                                                                                        An Employee of Lewis Roca
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                                                        Rothgerber Christie LLP
                                     13
Las Vegas, NV 89169-5996




                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                          106603981_1                                      2
